Citation Nr: 1714419	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate disability, diagnosed as benign prostate hypertrophy (BPH), to include as due to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to July 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2010, the Board reopened the issues of service connection for a low back disability, a neuropsychiatric disability, and a prostate disability claimed as due to Agent Orange exposure and remanded the appeals for translation of several documents from Spanish to English and additional VA treatment records.  Pursuant to the Board's remand directives, the documents written in Spanish were translated to English, and additional VA treatment records were obtained.

In August 2014, the Board remanded the appeal for additional VA treatment records, notice to the Veteran that he may submit lay statements in support of the appeals as well as provide authorization to obtain private psychiatric records, and for VA examinations with medical opinions, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, additional VA treatment records were obtained, and the Veteran was notified that he may provide lay statements and authorize the release of private treatment records by way of a September 2014 letter.  In September 2014, a letter from a private mental health care provider was received.  In November 2014, VA examinations were performed, and VA medical opinions were obtained.  

In December 2015, the Board denied service connection for a prostate disability,  to include as due to herbicide exposure and remanded the issues of service connection for a back disability and an acquired psychiatric disability.  The Veteran appealed the portion of the decision denying service connection for a prostate disability to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to a June 2016 Joint Motion for Partial Remand (Joint Motion) on the basis that a new VA medical opinion was needed to address the likelihood of a nexus relationship between BPH and presumed Agent Orange exposure during service so as to warrant an award of service connection on a direct basis.

As noted above, the Board also remanded the issues of service connection for a back disability and an acquired psychiatric disability for additional information from the Veteran regarding private treatment received for the back and psychiatric disability, service personnel records, VA examinations with medical opinions, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, additional VA treatment records and service personnel records were obtained.  In December 2015, the Agency of Original Jurisdiction requested additional information regarding private treatment received for the back and psychiatric disability, and the Veteran responded that the records were unavailable because they had been destroyed.  In February 2016, VA examinations with medical opinions were performed.  In October 2016, the issues were readjudicated.

In August 2016 (i.e., while the issues of service connection for a back disability and psychiatric disability remained in remand status), the Board remanded the issue of service connection for a prostate disability, including as due to Agent Orange exposure, for a supplemental VA medical opinion addressing the theory of direct service connection based on presumed herbicide exposure (i.e., Agent Orange) during service for the claimed BPH with subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, an adequate VA medical opinion was obtained in September 2016, and the appeal was readjudicated in October 2016.  In consideration of the foregoing, the Board finds that there has been substantial compliance with the Board's prior remand directives for the issues adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 
97 (2008).

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 1966 to July 1967, so is presumed to have been exposed to herbicides during service.

2.  No genitourinary injury or disease or BPH symptoms were manifested during service.

3.  BPH was manifested many years after service and is not causally or etiologically related to service, to include presumed herbicide exposure.

4.  There was no back injury or disease during service and chronic symptoms of lumbar spine arthritis were not manifested during service.

5.  Symptoms of lumbar spine arthritis have not been continuous since service separation, and lumbar spine arthritis did not manifest to a compensable degree in the year following separation from service. 

6.  The back disability was manifested many years after service and is not causally or etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disability, diagnosed as BPH, including as due to herbicide exposure, are not met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a back disability are met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the May 2008 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations with medical opinions in November 2014 and February 2016.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with BPH and lumbar spondylosis (i.e., degenerative arthritis of the spine).  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Unlike arthritis, BPH is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to that diagnosis.  Walker, 708 F.3d 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include BPH.  See 38 C.F.R. § 3.309(e).

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. 
 § 3.304(d) (2016).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).

In this case, the DD Form 214 and service personnel records reveal that the Veteran served as a cook during his period of active service, is in receipt of no military citations that denote combat service, and is not otherwise shown to have had combat service.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service and does not have combat service as contemplated by  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); therefore, the presumptions afforded to combat veterans are inapplicable in this case.

Service Connection Analysis for a Prostate Disability

The Veteran contends that the current prostate disability, diagnosed as BPH, was caused by herbicide exposure during his service in the Republic of Vietnam.  Because the Veteran served in the Republic of Vietnam from July 1966 to July 1967, herbicide exposure during service is presumed.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a genitourinary injury or disease or prostate or BPH symptoms were manifested during service.  The service treatment records, which are complete, are absent of complaints of, diagnoses of, or treatment for BPH or any genitourinary problems other than a penile lesion in August 1966 that resolved.  At the time of the July 1967 service separation examination, the genitourinary system was clinically evaluated as normal, and the Veteran denied that he then had or had ever had frequent or painful urination.  

Because the Veteran was treated for a penile lesion during service with no report or complaint of BPH or other prostate symptoms, the genitourinary system was clinically evaluated and determined to be normal at the July 1967 service examination, and the Veteran was specifically asked whether he then had or had ever had frequent or painful urination and denied having any such symptoms on the July 1967 service report of medical history, the Board finds that BPH is a condition that would have ordinarily been recorded during service, if it had been present; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of genitourinary injury or disease or BPH symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 
221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the lay and medical evidence shows no BPH or prostate symptoms or BPH diagnosis until approximately 1992 (i.e., many years after service separation).  See September 1999 statement from the Veteran (reporting that he had taken medication for prostate problems since 1992); see also November 2014 VA examination report (noting that BPH was diagnosed in 1998).  Considered together with the lay and medical evidence contemporaneous to service showing no BPH or prostate symptoms, the approximate 25 year period between service separation in 1967 and the onset of BPH symptoms approximately in 1992 is an additional factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board further notes that the lay and medical evidence contemporaneous to service, as well as the post-service lay and medical evidence, is consistent with the Veteran's lay report during the course of this appeal that BPH symptoms had their onset many years after service.  

The weight of the evidence is against finding that BPH, which was manifested many years after service separation, is causally or etiologically related to service, including presumed herbicide (i.e., Agent Orange) exposure during service.  BPH is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not indicated that there was evidence of a possible relationship between herbicide exposure during service and BPH that developed many years later.  There is no competent medical evidence otherwise linking the Veteran's BPH to service, including to presumed herbicide exposure during service, to support the theory or direct service connection based on the presumed herbicide exposure.  See Combee, 34 F.3d at 1043-1044.  

After review of the record, the September 2016 VA reviewer opined that it was less likely than not that BPH had its onset during service or was otherwise causally or etiologically related to service, to include presumed exposure to herbicide agents (i.e., Agent Orange) during service.  In support of the medical opinion, the September 2016 VA reviewer explained that the available STRs showed no complaints, diagnosis, or treatment for BPH, and the July 1967 service separation examination showed a normal genitourinary system with no genitourinary complaints at that time.  The September 2016 VA reviewer noted that the Veteran was first noted to have an elevated PSA in 1997 and the subsequent biopsy report in 1998 showed a pathology report consistent with benign prostatic hypertrophy.  The September 2016 VA reviewer noted that the BPH diagnosis was made approximately 30 years after service, which made its onset less likely to be related to service.  The September 2016 VA reviewer commented that the medical literature did not show or describe herbicide exposure or Agent Orange exposure as a risk factor or causative agent for the development of BPH. The September 2016 VA reviewer noted that a review of the medical literature revealed that the development of BPH was multifactorial - the development of BPH was related to age, androgen, possibly ethnicity, and genetical predisposition.  The September 2016 VA reviewer added that the medical literature noted that the prevalence of histologic BPH in autopsy studies rose from approximately 20 percent in men aged from 41 to 50 years old to 50 percent in men aged from 51 to 60 years old, and further rose to over 90 percent in men over 80 years old. 

Because the September 2016 VA reviewer had adequate facts and data to provide an informed medical opinion and provided sound rationale for the medical opinion, to include a discussion of medical literature regarding the development of BPH, the September 2016 VA medical opinion is of significant probative value.  There is no medical opinion to the contrary of record.   

Although the Veteran has asserted that BPH is causally related to presumed herbicide exposure during service, he is a lay person and, under the specific facts of this case, does not have the requisite medical training or credentials to be able to render an opinion regarding the cause of his BPH.  The etiology of the BPH, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving the origin and progression of the genitourinary system.  BPH is a disorder diagnosed primarily on symptoms, clinical findings and physiological testing and would require internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to herbicide exposure.  A competent opinion relating BPH to herbicides would require knowledge of the complex interaction or relationship between the genitourinary system and the chemical components of herbicides, the potential physiological complications that may arise from herbicide exposure (as derived from scientific studies), knowledge of other causes and risk factors of BPH, and knowledge of factors that differentiate prostate disorders caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  Thus, while the Veteran is competent to relate genitourinary symptoms that he experienced at any time, he is not competent to opine on whether there is a link between BPH, symptoms of which were manifested many years after service, and active service, to include herbicide exposure, because such opinions require specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    

Thus, the weight of the evidence is against a finding that BPH was caused by active service, including presumed herbicide exposure.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for a prostate disability, diagnosed as BPH, including as due to herbicide exposure; consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection Analysis for a Back Disability

The Veteran contends that the current back disability was caused by trauma purportedly sustained during combat service while stationed in the Republic of Vietnam. 

After review of all the lay and medical evidence of record, the Board finds that there was no back injury or disease during service and no chronic symptoms of lumbar spine arthritis were manifested during active service.  As stated above, the evidence shows no combat service so the Veteran's lay account of in-service back injury alone is insufficient to establish service incurrence.  The service treatment records, which are complete, show no report of, complaint of, diagnosis of, or treatment for a back injury or disease or any back symptoms during service.  At service separation in July 1967, the spine and musculoskeletal system were clinically evaluated as normal, and the Veteran denied that he then had or had ever had recurrent back pain or arthritis/rheumatism.  See July 1967 service examination report; July 1967 service report of medical history.

Because the service treatment records are complete, show that the Veteran received treatment for various ailments throughout service to include a penile lesion and neck rash with no mention of back problems at any time during service, the spine was clinically evaluated at service separation and determined to be normal, and the Veteran was specifically asked whether he had current or past recurrent back pain or arthritis at service separation and provided negative responses while simultaneously providing positive responses for other symptoms such as nervous trouble and a history of broken bones, the Board finds that a back condition, including any injury, disease, or symptoms related thereto, would have ordinarily been recorded during service, if it had been present; therefore, because the lay and medical evidence contemporaneous to service shows no injury or disease of the back, this factor weighs against finding that there was a back disease or injury during service or that chronic symptoms of lumbar spine arthritis were manifested during service.  See Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 
438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The weight of the evidence is against finding that there were continuous symptoms of lumbar spine arthritis since service, including to a compensable degree within one year of service separation.  The earliest post-service evidence of back complaints is dated in 2002, approximately 32 years after service separation.  See also February 1998 VA general medical examination report (showing a normal gait and posture with no abnormal findings demonstrated on the physical examination of the musculoskeletal system).  The 32-year gap between service and post-service back complaints is an additional factor that weighs against a finding of service incurrence.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.

The Veteran has alleged that he has experienced continuous symptoms of lumbar spine arthritis for a long time.  To the extent that the Veteran may be suggesting that back problems had their onset during service, the lay and medical evidence generated more contemporaneous to service and showing no in-service back injury, symptoms or disease, and no back problems until many years after service, is more credible and of greater probative value than the more recent lay assertion of back symptoms since service, which is unsupported by the evidence of record and made many years after service when the memory is less reliable.

The weight of the evidence shows that the current back disability is not otherwise causally or etiologically related to service.  After review of the record and interview and examination of the Veteran, the February 2016 VA examiner opined that it was less likely than not that the current low back disability was related to service.  In support of the medical opinion, the February 2016 VA examiner explained that there was no back complaint or treatment during service, and the Veteran did not report back pain at service separation.  The February 2016 VA examiner noted that the first complaint of back pain was in March 2002, approximately 32 years after service.  The February 2016 VA examiner added it was very well known that lumbar spondylosis was part of the normal aging process in patients older than 40 years old according to medical literature.  The February 2016 VA examiner opined that the nature and etiology of the Veteran's current lumbar disability was due to the normal aging process.

The Veteran, as a lay person, is competent to report past and current back injury or symptoms; however, he is not competent to diagnose arthritis or render a competent medical opinion regarding its etiology under the specific facts of this case, which include absence of back symptoms until many years after service.  Arthritis is a complex disease process that involves unseen systems processes that are not observable by the five senses of a lay person.  There are various possible etiologies of arthritis, only one of which involves trauma to a joint.  Arthritis is diagnosable only by X-ray or similar specific specialized clinical testing.  For these reasons, the Veteran is not competent to diagnose arthritis or to opine as to the etiology of arthritis in this case, where there is an absence of in-service back injury, disease, or symptoms, and the credible reports of symptoms begin many years after service.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results; therefore, the Veteran's lay opinion purportedly linking the back disability to service is of no probative value and is outweighed by the competent medical opinion evidence showing that the current back disability was manifested more than three decades after service separation and is a normal part of the aging process (i.e., unrelated to service). 

Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the back disability, including arthritis, may be presumed to have been incurred in service (see 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a)) or was otherwise causally or etiologically related to service (see 38 C.F.R. § 3.303 (d)); therefore, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a prostate disability, diagnosed as BPH, to include as due to Agent Orange exposure, is denied.

Service connection for a back disability is denied.

REMAND

Service Connection for an Acquired Psychiatric Disability

The issue of service connection for an acquired psychiatric disability is remanded for a supplemental VA medical opinion.  In December 2015, the Board remanded the issue of service connection for an acquired psychiatric disability, in pertinent part, for a VA examination with a medical opinion that discussed the significance of the report of nervous trouble and mental health treatment on the July 1967 service report of medical history and the reports of problems with sleeping, anxiety, and nerves dating back as far as September 1999.  

In February 2016, the VA PTSD examination was performed; however, the VA medical opinion is inadequate because the February 2016 VA examiner did not discuss the significance of the report of nervous trouble and mental health treatment on the July 1967 service report of medical history and the reports of problems with sleeping, anxiety, and nerves dating back as far as September 1999.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand the matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issue of service connection for an acquired psychiatric disability is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the February 2016 VA medical examiner who examined the Veteran's psychiatric disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current psychiatric disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

When providing the medical opinion, the examiner should discuss the significance of the Veteran's report of nervous trouble and mental health treatment on his July 1967 service report of medical history, and the reports of problems with sleeping, anxiety, and nerves dating as far back as September 1999.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


